Oo fm YN HD A F&F WH YN —

wo wo NY NY NYO WY N NV NN FH HF FS HF He Ee Se OO See
oO sa DH OW SP WH NH KH Oo CO FAD A FP WO NH KS O&O

Case 2:19-cr-00259-JCC Document 10 Filed 01/31/20 Page 1 of 2

—— FILED = ______ ENTERED Chief Magistrate Judge Brian A. Tsuchida
———— LODGED —__. RECEIVED

JAN 31 2020

AT SEATTLE
CLERK U.S. DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
BY DEPUTY

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE

UNITED STATES OF AMERICA, NO. CR19-259JCC

Plaintiff,

y CONSENT TO RULE 11 PLEA IN
° A FELONY CASE BEFORE A
RYAN 8S. HERNANDEZ, UNITED STATES MAGISTRATE
JUDGE
Defendant.

 

 

 

I have been advised by my attorney and by the United States Magistrate Judge of my
right to enter my pleas in this case before a United States District Judge. I hereby declare my
intention to enter pleas of guilty in the above case, and I request and consent to the
acceptance of my pleas by a United States Magistrate Judge pursuant to Rule 11 of the
Federal Rules of Criminal Procedure. I understand that if the United States Magistrate Judge

orders the preparation of a presentence investigation report, the assigned United States

if

Hf

Hf
RULE 1] PLEA/- 1 UNITED STATES ATTORNEY
RYAN S. HERNANDEZ. CR19-259JCC 700 STEWART STREET, SUITE 5220

SEATTLE, WASHINGTON 98101
(206) 553-7970
—

wo hw NYO BH WH NH KH YP NO HRB HRB HB SB HB Se Se Se Re
Oo nN DBD NW FP WHY KF CO DO Fe SI DO fF YW NY KH &

Oo Se SI DH HA FF W BL

 

 

Case 2:19-cr-00259-JCC Document 10 Filed 01/31/20 Page 2 of 2

District Judge will then decide whether to accept or reject my plea of guilty and any plea

agreement I may have with the United States and will adjudicate guilt and impose sentence.

DATED this B{% day of January, 2020.

Rien Hein eZ
RYAN S. HERNANDEZ
Defendant

_RARA L. CAPLAN ~

Attorney for Defendant

APPRO

 

STE SADA
Assistant United States Attorney

RULE 11 PLEA/- } UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
RYAN S. HERNANDEZ, CR19-259JCC | SEATTLE, WASHINGTON 98101

(206) 553-7970
